Citation Nr: 1042703	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left 
clavicle fracture with deformity, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected left clavicle and right 
shoulder disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 
1987.  The Veteran had active duty for training from June 13, 
1992 to June 27, 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

In February 2008 and May 2008, the Veteran provided additional 
evidence in support of his claims with a waiver of his right to 
have the RO readjudicate his claims with the additional evidence.  
See 38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to an increased evaluation in excess of 
10 percent for residuals of a left clavicle fracture with 
deformity is addressed in the remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

A current diagnosis of a back disorder is not shown by the 
evidence of record.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service, and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service 
connection for a back disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to the initial adjudication of the Veteran's claim, letters dated 
in February 2006 and March 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, with the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice 
requirements that VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, VA treatment 
records, and identified private treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is 
required to provide the Veteran with a medical examination when 
such an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was 
provided with a VA examination with regard to his back disability 
in March 2006.  The Veteran has not indicated that he found the 
VA examination provided to be inadequate.  Moreover, the Board 
finds that the VA examination is adequate, as it is based on a 
complete review of the Veteran's claims file, an interview with 
the Veteran, and a physical examination of the Veteran, and it 
provides sufficient rationale to support the conclusion that the 
Veteran does not have a back disability.  38 C.F.R. § 
3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In February 2006, the Veteran submitted a claim for entitlement 
to service connection for a back disability, claimed as secondary 
to "his shoulder and clavicle conditions."  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability 
resulting from aggravation of a nonservice-connected disorder by 
a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 Vet. 
App. at 307.  A claimant may rely on lay evidence "to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 
1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence."  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

The Veteran contends that he has a current back disorder which 
was caused by his service-connected right shoulder and left 
clavicle disorders.  

The Veteran's U.S. Army Reserve treatment records and U.S. Army 
National Guard treatment records are negative for any complaints 
or diagnoses of a back disability.  An April 1996 examination 
reflects that the Veteran's spine was normal.  In a report of 
medical history, completed at that time, he denied a history of 
recurrent back pain.  In August 1996, the Veteran denied a 
history of back trouble.

Private medical treatment records from April 1998 reflect 
diagnoses of and treatment for neck strain.  Specifically, they 
show that the Veteran was involved in a motor vehicle accident 
and had pain in the neck and right shoulder.  The diagnosis was 
neck strain.  An x-ray of the cervical spine was normal.  An x-
ray of the spine was also performed, which was normal.

A January 2006 private treatment record by J.A., M.D. reflects 
that the Veteran's "cervical rotation to the left and lateral 
bending to the left are significantly improved secondary to 
taping of his glenohumeral joint which is indicative of his 
multidirectional instability that he has with regards to his left 
shoulder" and that the Veteran would need to undergo left 
shoulder surgery "to further diminish his symptoms regarding his 
left shoulder, neck and upper extremity."  Dr. J.A. noted that 
taping the glenohumeral joint "improves this condition regarding 
his neck, shoulder and upper extremity."  Dr. J.A. further 
reported that the Veteran's "shoulder stability is related to 
his chronic neck, shoulder and back pain."

In a January 2006 letter, A.T., M.D. reported that the Veteran 
"has been experiencing back pain on and off for a number of 
years" and that the pain "will generally extend from the 
thoracolumbar area down to the lumbosacral area with minimal 
radicular component."  Dr. A.T. noted that the pain was 
exacerbated by the Veteran's shoulder problems and that "he has 
markedly diminished range of motion and some shoulder instability 
exacerbating his back pain when he does any lifting of his 
child."

In March 2006, the Veteran underwent a VA joints examination.  
The report notes the Veteran's complaints of lower back pain for 
the prior year as well as discomfort in his neck.  The examiner 
noted that there was no history of injury, but bending and 
lifting seemed to affect the back.  Neck movement was reported to 
be painful.  The Veteran denied radiation of pain, history of 
flare-up, and the use of a brace.  Physical examination of the 
cervical spine showed good muscle tone without any spasms or 
atrophy.  There was no tenderness.  Range of motion revealed 
extension to 20 degrees, flexion to 30 degrees, lateral flexion 
to 20 degrees, and rotation to 45 degrees on each side, all 
without pain.  Examination of the lower back revealed normal 
lumbar lordosis, symmetrical pelvis with good muscle tone, no 
spasm, no tenderness, and no scoliosis.  Range of motion showed 
extension to 25 degrees with pain, forward flexion to 70 degrees 
with pain, right and left lateral flexion to 30 degrees with 
pain, and rotation to 30 degrees with pain.  There was no 
evidence of incoordination, weakness, or fatigability, and 
functional loss due to subjective complaint was absent.  X-rays 
of the cervical spine and the lumbosacral spine were normal.  The 
VA examiner concluded that the Veteran had normal cervical and 
lumbar spines without any residual trauma, and that the Veteran's 
"claimed back and neck conditions are not caused by or the 
result of his right and left shoulder conditions."  The examiner 
noted that the Veteran's shoulder injuries were isolated injuries 
and not connected with his back and neck complaints, and also 
that there was "no specific treatment record in the [c]laims 
folder regarding his complaint of lower back and neck."

In an October 2006 private treatment letter, J.A., M.D. stated 
that the Veteran "has bilateral shoulder multidirectional 
instability" and that his "back pain is secondary to his 
bilateral shoulder multidirectional instability."

In a November 2006 letter, A.T., M.D. reported that the Veteran 
"does complain of some intermittent low back pain without any 
radicular symptoms" and that "this is secondary to bilateral 
shoulder instability . . . ."

In a January 2008 private treatment letter, D.S., D.C. noted that 
the Veteran requested an explanation related to his subjective 
complaints of low back pain and how it is related to his shoulder 
disorders.  D.S. stated that "[i]t is common clinically to see 
low back pain following shoulder and neck injury.  This is caused 
by over firing of the low back musculature to compensate for the 
weakened shoulder girdle."

In a January 2008 private treatment letter, A.T., M.D. stated 
that the Veteran "continues to experience chronic low back pain 
which is potentially attributed to his bilateral shoulder 
instability."  Dr. A.T. further reported that the Veteran's 
"back pain arose as an eventual consequence of the shoulder 
injury."

The United States Court of Appeals for Veterans Claims (Court) 
has held that without a disability, there can be no entitlement 
to compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer, 3 Vet. App. 
at 225.  As there is no medical evidence of a current diagnosis 
of a back disability, service connection is not warranted.

The Board acknowledges that an April 1998 private treatment 
record reflects a diagnosis of neck strain.  However, as the 
Veteran's claim for service connection for a back disorder was 
filed in February 2006, the April 1998 private treatment record 
diagnosing neck strain predates the Veteran's claim, and is not 
sufficient evidence to satisfy the requirement of a current 
disability.  Degmetich, 104 F.3d at 1333 (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation); see also McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007) (holding that the requirement of a 
current disability is met when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim even though the disability resolves 
prior adjudication of the claim).

The Board also acknowledges the private medical treatment records 
dated from January 2006 through January 2008 which note the 
Veteran's complaints of neck and back pain, and which relate the 
Veteran's neck and back pain to his service-connected left 
clavicle and right shoulder disabilities.  In addition, the Board 
observes that the Veteran consistently reported neck and back 
pain.  However, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

Further, although the March 2006 VA examination reflects that 
cervical spine and lumbar spine range of motion were reduced, x-
rays of the cervical spine and lumbar spine were normal, and the 
VA examiner concluded that the Veteran had normal cervical and 
lumbar spines without any residual trauma.  The Board cannot 
interpret the range of motion findings provided in the March 2006 
VA examination report to establish evidence of a current 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board is not free to substitute its own 
judgment for that of an expert).

Lay evidence is competent and sufficient in certain instances 
related to medical matters.  Jandreau, 492 F.3d at 1377.  
Specifically, such instances include establishing a diagnosis of 
a condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, when a disorder may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr, 21 Vet. App. 
at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(finding that certain disabilities are not conditions capable of 
lay diagnosis). 

The Veteran's statements are competent evidence that he 
experiences back pain.  However, as previously noted, pain, 
without an underlying malady or condition, is not a disorder for 
which service connection can be granted.  Sanchez-Benitez, 13 
Vet. App. 282, appeal dismissed in part, and vacated and remanded 
in part sub nom. Sanchez-Benitez, 259 F.3d 1356.  Moreover, the 
evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide a 
competent medical opinion that he currently has a back 
disability.  Jandreau, 492 F.3d at 1377; Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, the lay assertions of a 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Thus, in the absence of competent medical evidence 
that the Veteran has a current back disorder, service connection 
is not warranted.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as there is no medical evidence of a 
diagnosis of a back disability, the preponderance of the evidence 
is against the Veteran's claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.




REMAND

With regard to the Veteran's claim of entitlement to an increased 
rating for residuals of a left clavicle fracture with deformity, 
after reviewing the Veteran's claims file, the Board concludes 
that additional development is necessary in order to comply with 
VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to assist includes providing a new medical examination 
when a veteran asserts or provides evidence that a service-
connected disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of her 
current condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also 38 C.F.R. § 3.327(a) (2010) (noting that 
reexaminations are required if evidence indicates there has been 
a material change in a disability).  In an October 2010 informal 
hearing presentation, the Veteran's representative reported that 
the Veteran's residuals of a left clavicle fracture "is worse 
than when it was last evaluated . . . ."  The Veteran's most 
recent left clavicle VA examination was conducted in March 2006, 
and the VA examiner stated that a physical examination of the 
left shoulder could not be conducted at that time due to 
"surgery an immobilization."  As the March 2006 VA examination 
is more than 4 years old and the Veteran's representative 
reported that the Veteran's left shoulder disability has worsened 
since his last examination, the Board finds that a new VA 
examination is warranted to determine the current severity of the 
Veteran's residuals of a left clavicle fracture.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993) (holding that a new medical 
examination is required when a veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his service-connected residuals of a 
left clavicle fracture since February 2005.  
The RO must then attempt to obtain copies of 
the related medical records that are not 
already in the claims file, to include any VA 
treatment records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records, the RO is unable to secure same, the 
RO must notify the Veteran and his 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) notify him that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  After obtaining any identified treatment 
records, the Veteran must be afforded a VA 
examination to determine the current severity 
of his service-connected left clavicle 
disorder.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated special diagnostic tests that are 
deemed necessary for an accurate assessment 
must be conducted.  Any further studies 
deemed relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, and 
clinical findings, in detail.

The examiner must state the range of motion 
of the left shoulder, in degrees, noting the 
normal range of motion of the shoulder for 
comparison.  The examiner must also determine 
whether there is any weakened movement, 
excess fatigability, or incoordination 
attributable to the Veteran's left clavicle 
disorder, and the degree of additional range 
of motion loss.  The examiner must also 
express an opinion as to whether left 
clavicle pain could significantly limit 
functional ability during flare-ups or during 
periods of repeated use, noting the degree of 
additional range of motion loss due to pain 
on use or during flare ups.  The examiner 
must indicate whether there is any favorable 
or unfavorable ankylosis of the left 
clavicle.

Additionally, the examiner must provide an 
opinion as to whether the Veteran's 
complaints are consistent with the objective 
clinical findings, and whether the left 
clavicle disability limits his ability to 
work, or affects his ability to obtain and 
maintain substantially gainful employment.  A 
complete rationale for all opinions must be 
provided.  If any of the requested opinions 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


